The opinion of the court was delivered by
Porter, J.
— This paper is a will. It is in writing. It is signed by the testator at the end thereof. It has been proved by the oaths of two witnesses. It is to take effect after his death. It starts like a power of attorney, but soon loses that character. It describes the bodily and mental condition of the writer, in the usual phraseology of wills. Its directions are given expressly for the benefit of his heirs after his decease. He confers on the persons whom he nominates, full powers as executors, by imposing the duties which the law would impose if he had simply named them as executors; for to act fully, promptly, and prudently with the property of a dead man for the benefit of his heirs, is the substance of an executor’s duty. He directs the administration *227of his estate, real and personal, and authorizes its sale or retention according to the discretion of the appointed agents. He might have employed more words, and, in this, professional counsel might have assisted him; but no part of his intention is left unexpressed. Of its character as a will, the paper contains intrinsic evidence: and, therefore, the case finds no precedent in the decisions cited in the argument respecting memoranda, endorsements, and letters which required other evidence to help them out. This is the only question on which a doubt seems to have arisen. The power of sale is ample. The estate may be sold as fully and promptly as if he had been present and ordered it. Under these powers a perfect title may be made.
Judgment affirmed.